—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J., on dismissal motions; Nicholas Figueroa, J., at jury trial and sentence), rendered June 11, 1998, convicting defendant of assault in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
The court properly permitted the People to introduce a series of photographs depicting the victim’s injuries, taken from various angles and at various times. These photographs were not inflammatory and were relevant to prove that the injuries resulted in permanent disfigurement (see, People v Wood, 79 NY2d 958, 960).
The court’s definition of reasonable doubt was entirely in accordance with People v Antommarchi (80 NY2d 247, 252).
Defendant’s motions to dismiss the indictment were properly denied. The record supports the motion court’s finding that defense counsel agreed to the joint presentation to the same Grand Jury of the instant matter and an unrelated attempted murder case, and agreed to represent defendant with respect to his Grand Jury testimony on both cases. Furthermore, the joint presentation of the two cases was not unduly prejudicial, and defendant received meaningful representation with respect to the Grand Jury proceedings. In any event, neither the joint presentation, nor any of the challenged portions of the prosecutor’s examination of defendant before the Grand Jury, impaired the integrity of the proceedings (see, CPL 210.35 [5]; People v Jones, 239 AD2d 234).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Andrias, Lerner, Saxe and Buckley, JJ.